Citation Nr: 1530700	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the claims for further development in November 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing has been associated with the claims file.

The Board finds that a claim for a total disability rating based on individual unemployability has not been raised.  The Veteran has not claimed that his left ear hearing loss prevents him from maintaining employment, nor does the evidence of record support such a claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains VA medical records dated June 2011 to April 2012.  These records were considered in the June 2012 statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  The Veteran did not demonstrate hearing acuity in the left ear beyond a level III at his September 2010 VA examination or beyond a level VI at his February 2015 VA examination.

2.  The Veteran's current right ear hearing loss was not incurred in or aggravated by military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left ear hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify with regard to the Veteran's claim for service connection for right ear hearing loss was satisfied by way of a letter sent to the Veteran in September 2010 that fully addressed all notice elements; the letter was sent prior to initial adjudication of the claim.    

Additionally, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions in connection with his claim for an initial increase evaluation for left ear hearing loss.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Board notes that the Veteran did submit a private medical evaluation and opinion directly to the Board in May 2015, however, the Veteran also submitted a waiver of RO review for this evidence.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in September 2010 and February 2015 in connection with his hearing loss claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's left ear hearing loss claim, the Board finds that the September 2010 and February 2015 VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addressed the relevant rating criteria.  The Board also finds that the September 2010 and February 2015 examinations also included and addressed the Veteran's subjective complaints about his disability, to include difficulty hearing, objective findings needed to rate the disability, and the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Although the Board remanded the Veteran's left ear hearing loss claim for a new examination in November 2014, this remand directive was issued to ensure that the Veteran's VA examinations reflected his current level of disability and was not due to inadequacies in the September 2010 examination with regard to the left ear hearing loss claim.  

With regard to the Veteran's claim for service connection for right ear hearing loss, 
the Board notes that it previously remanded this claim due to inadequacies with the September 2010 VA examiner's opinion as to service connection.  Specifically, the 2010 examiner did not adequately consider the Veteran's testimony regarding his hearing loss since service.  A new VA examination was therefore obtained in February 2015.  The Board notes that the February 2015 examiner did not fully comply with the Board's November 2014 remand directives and also failed to fully address the Veteran's testimony.  However, in May 2015 the Veteran submitted a medical evaluation and opinion from his private doctor, Dr. JH.  Although Dr. JH did not review all of the Veteran's military records, he addressed the Veteran's exposure to noise during and post-service and specifically noted that he based his opinions upon a review of the Veteran's medical records, which included audiograms n 1968, 1971, 1978, and 1990, as well as an interview with the Veteran.  As the Veteran submitted a private medical opinion, which specifically noted that an interview with the Veteran had been performed and considered, the Board finds there has been substantial compliance with the November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in June 2014.  During the hearing, the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed, explained the elements of a service connection claim and an increase disability evaluation claim, noted the reason the claims for service connection and an increased evaluation for hearing loss were previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by the undersigned VLJ, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation for Left Ear Hearing Loss 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

If impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

In this case, the Veteran seeks a compensable evaluation for his left ear hearing loss.  The Veteran argues that the current evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and an increased evaluation is not warranted.

A VA examination was first conducted in September 2010.  At that examination, the Veteran reported significant difficulty hearing in most situations.  

The examination report shows that he exhibited puretone thresholds, in decibels, as follows for his left ear:





HERTZ



500
1000
2000
3000
4000
LEFT
25
40
55
80
90

The pure tone threshold average in the left ear was 66 decibels.  Speech audiometry using the Maryland CNC test revealed speech recognition ability of 86 percent in the left ear.  Using Table VI, these audiometric findings equate to level III hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Per 38 C.F.R. § 4.85(f), the Veteran's non-service-connected right ear will be assigned a level I for purposes of evaluating the Veteran's service-connected left ear.  When those values are applied to Table VII, the result is a noncompensable evaluation.

The Veteran underwent a second VA examination in February 2015.  That report shows that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
60
70
85
90

The pure tone threshold average was 76 decibels in the left ear.  Speech audiometry using the Maryland CNC test revealed speech recognition ability of 72 percent in the left ear.  At this examination, the Board notes that each threshold at the four specified frequencies was 55 decibels or more.  As such, the Board calculated the Veteran's hearing impairment using both Table VI and Table VIa to determine which resulted in the higher number.  38 C.F.R. § 4.86.  Under both Table VI and Table VIa, the Veteran's audiometric findings equated to a level VI.  The Veteran's non-service-connected right ear was again assigned a level I.  When those values are applied to Table VII, the result is a noncompensable evaluation.

The Veteran submitted a private audiogram dated May 2015 from Dr. JH.  The Board notes, however, that the May 2015 private examination does not indicate whether speech discrimination testing at this examination was obtained using the Maryland CNC test.  Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  As the May 2015 examination did not indicate whether such testing was used, the results of this examination may not be applied for the purposes of evaluating the Veteran.  However, the Board also notes that even assuming that the speech discrimination testing was performed using the Maryland CNC test, the resulting hearing impairment designations would again result in a noncompensable evaluation.  

After consideration of all three examinations, it is apparent that the currently assigned noncompensable evaluation for the Veteran's left ear hearing loss is accurate and appropriately reflects his left ear hearing loss under the provisions of 38 C.F.R. § 4.85.  Thus, the Board finds that the noncompensable evaluation is appropriate and that there is no basis for awarding a higher initial evaluation. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss, which includes difficulty hearing speech.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  Moreover, the evidence does not demonstrate other related factors, including an exceptional or unusual disability picture.  The Veteran has not required frequent hospitalization and marked interference of employment has not been shown due to this disorder.  Indeed, the February 2015 examiner found that the Veteran's hearing loss did not impact the Veteran's ordinary conditions of daily life to include work.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

First, the Board finds that there is a current disability as VA medical records show the diagnosis of right ear hearing loss.  38 C.F.R. § 3.385.  Second, the Board also finds there was in-service noise exposure.  The Veteran has testified that although his military occupational specialty was medical specialist, he had noise exposure due to time spent on the artillery range.  There is not, however, evidence of hearing loss during service.  The Veteran's service treatment records (STRs) show that the Veteran's hearing in the right ear was normal upon entrance to and separation from service.  Additionally, the evidence does not show that right ear hearing loss was diagnosed within one year of service discharge.

The remaining question, then, is whether the Veteran's current right ear hearing loss is due to service.  

A private medical evaluation dated February 1989, performed by Dr. DA, reported a slight hearing impairment of the right ear, but did not provide audiogram results. The Veteran's private treatment records also include audiograms from his private employer dated 1968 to 2000.  These audiograms reveal hearing loss of the right ear starting in 1990, although audiological test results were not performed/provided from 1978 through 1990.  

The Veteran was first afforded a VA examination in September 2010.  That examiner noted that the Veteran reported significant difficulty hearing in most situations.  Right ear puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
25
35
55
65
70

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 84 percent. The examiner diagnosed hearing loss of the right ear, however, he opined that the Veteran's right ear hearing loss was not related to his service.  The Board previously found, however, that the 2010 examiner did not address the Veteran's testimony that he had experienced hearing loss since service.  The Veteran's claim was thus remanded in November 2014 for a new examination, as this opinion was without significant probative value.

The Veteran was then afforded a VA examination in February 2015.  That examiner evaluated the Veteran and opined that the right ear hearing loss was not related to his service.  He based his opinion upon the Veteran's audiograms of record, which showed no permanent positive threshold shift in the right ear as well as normal hearing in the right ear upon separation from service in May 1971.  He also noted that the Veteran's military occupational specialty of medical specialist indicated a low probability of noise exposure.  As above, the Board finds that the February 2015 examiner did not adequately consider the Veteran's testimony regarding his hearing loss in his opinion, and thus is not significantly probative.

The Veteran then submitted a May 2015 private audiological evaluation and opinion from Dr. JH.  Dr. JH reported that the Veteran was exposed to significant noise on practice firing ranges nearly every day.  He later noted that he had considered his interview with the Veteran in forming his opinions.  Thus, Dr. JH adequately considered the Veteran's testimony regarding the circumstances of his in-service hearing loss and noise exposure therein and diminished hearing thereafter.  Dr. JH then discussed the Veteran's audiograms performed in 1968, 1971, and 1990.  Although, he reported that he did not have access to the Veteran's military records, the Board finds that consideration of audiograms for 1968, 1971, and 1990 in conjunction with an interview of the Veteran, is adequate in order to provide a medical opinion in this case where the Veteran served from May 1969 to May 1971.  In evaluating these prior audiograms, Dr. JH found that the audiological testing performed in 1968 and 1971 revealed that the right ear appeared to be stable during that time.  He then opined that in 1990, the Veteran's right ear was beginning to show noise induced loss.  Based upon this review and his interview with the Veteran, Dr. JH then opined that the hearing loss noted in the right ear was less likely as not caused by the result of the noise exposure in the military.

The Veteran's claims file also contains VA medical records.  While these records document right ear hearing loss, they are silent as to the etiology.

The Veteran has offered competent testimony that he experienced diminished hearing since his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds his testimony credible.  Dr. JH, however, interviewed the Veteran, considered his lay statements, and determined that there was no relationship to service.  Thus, they do not establish service connection.  To the extent that the Veteran provided a nexus opinion, he is not competent to provide that opinion as development of hearing loss is a complex internal process not capable of lay observation like the presence of ringing in the ears or varicose veins.  Accordingly, the Board does not accord any such statements probative weight. 

After reviewing the Veteran's medical records and his reported history, the Veteran's private doctor, Dr. JH, found that the Veteran's right ear hearing loss was less likely as not related to his active military service.  In formulating his opinion, Dr. JH evaluated the Veteran's audiograms of record, as well as the stability of his right ear hearing loss from 1968 to 1971, by comparing audiogram results during that time period, and considered the Veteran's testimony regarding his hearing loss and noise exposure.  The Board finds that the Veteran's private audiologist's medical opinion is more probative in this case, as Dr. JH reviewed the medical records in evidence and formulated an opinion based upon medical experience and training, as well as upon consideration of the Veteran's competent lay testimony.  The private medical opinion is therefore accorded significant probative weight.

The Board concludes that Dr. JH's opinion is more probative, than any lay statements by the Veteran, as it was provided by an ear, nose and throat specialist with knowledge, training, and expertise and is supported by a review and evaluation of the Veteran's medical records, as well as consideration of the Veteran's medical history.  The evidence of record does not demonstrate a relationship between the Veteran's right ear hearing loss and his active service.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection for right ear hearing loss is not warranted.



ORDER

A compensable disability evaluation for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


